Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 1 of 32 Page ID #:379




    1 JONATHAN W. HUGHES (SBN: 186829)
      jonathan.hughes@arnoldporter.com
    2
      ARNOLD & PORTER KAYE SCHOLER LLP
    3 Three Embarcadero Center, 10th Floor
      San Francisco, CA 94111
    4
      Telephone: (415) 471-3100
    5 Facsimile: (415) 471-3400
    6
        JEFFREY B. MALTZMAN (SBN: 131758)
    7   jeffreym@maltzmanpartners.com
    8   MALTZMAN & PARTNERS, P.A.
        681 Encinitas Boulevard, Suite 315
    9   Encinitas, CA 92024
   10   Telephone: (760) 942-9880
        Facsimile: (760) 942-9882
   11
   12 Attorneys for Defendant PRINCESS CRUISE LINES, LTD.
      (additional counsel on signature page)
   13
   14                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   15
   16 SUSAN DORETY, INDIVIDUALLY                  Case No. 2:20-CV-03507-RGK-SK
   17 AND ON BEHALF OF THE ESTATE                 Action Filed: April 15, 2020
      OF MICHAEL DORETY,
   18                                             MEMORANDUM OF POINTS AND
   19              Plaintiff,                     AUTHORITIES IN SUPPORT OF
                                                  DEFENDANT’S MOTION FOR
   20         v.
                                                  SUMMARY JUDGMENT
   21 PRINCESS CRUISE LINES, LTD.,
                                                  Date: September 13, 2021
   22                      Defendant.             Time: 9:00 a.m.
   23                                             Judge: Hon. R. Gary Klausner
                                                  Courtroom: 850
   24
   25                                             Magistrate: Hon. Steve Kim
                                                  Filed: August 16, 2021
   26
   27
   28

        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.     2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 2 of 32 Page ID #:380




    1                                             TABLE OF CONTENTS
    2                                                                                                                         Page
    3 INTRODUCTION ....................................................................................................... 1
    4 BACKGROUND ......................................................................................................... 1
    5             A.       COVID-19’s Discovery and Early Public Health Guidance .................. 1
    6             B.       Princess Implemented Screening Measures for Grand Princess
                           Based on CDC and WHO Guidance ....................................................... 3
    7
                  C.       No COVID-19 Cases, or Suspect Cases, Were Detected on
    8                      Grand Princess’s February 11 Voyage................................................... 4
    9             D.       Princess Implemented CDC Guidelines for Grand Princess’s
                           February 21 Cruise .................................................................................. 5
   10
                  E.       State and Federal Authorities Managed Disembarkation ....................... 6
   11
                  F.       COVID-19 Becomes a Global Pandemic After Disembarkation ........... 8
   12
         LEGAL STANDARD ................................................................................................. 8
   13
         ARGUMENT ............................................................................................................... 9
   14
         I.       There Is No Evidence Establishing that Princess Had Actual or
   15             Constructive Knowledge of a Risk-Creating Condition ................................... 9
   16             A.       A Cruise-Ship Owner Must Have Actual or Constructive Notice
                           of the Specific Risk-Creating Condition to be Liable for
   17                      Negligence............................................................................................... 9
   18             B.       Princess Lacked Notice of Any Risk-Creating Conditions .................. 11
   19                      1.       Princess Undisputedly Lacked Actual or Constructive
                                    Notice of the Presence of COVID-19 on Grand Princess ......... 11
   20
                           2.       Princess Provided Prompt Warnings to Passengers and
   21                               Implemented All Measures Recommended by CDC ................. 14
   22                      3.       None of Plaintiff’s Evidence Establishes Notice........................ 15
   23             C.       Even if Princess Had Notice of a Specific Risk-Creating
                           Condition, Princess Undisputedly Was Not Negligent......................... 18
   24
                  D.       Plaintiff’s Theory Would Upend Maritime Commerce and More ....... 23
   25
         II.      Plaintiff Seeks Two Categories of Damages that are Unavailable ................. 24
   26
   27 CONCLUSION.......................................................................................................... 25
   28
                                                                      i
         DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                                      2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 3 of 32 Page ID #:381




    1                                            TABLE OF AUTHORITIES
    2                                                                                                                Page(s)
    3
         Cases
    4
         Anderson v. Liberty Lobby, Inc.,
    5      477 U.S. 242 (1986) .................................................................................................. 8
    6
      Archer v. Carnival Corp. & PLC,
    7    2020 WL 7314847 (C.D. Cal. Nov. 25, 2020) ........................................ 9, 12, 13, 25
    8 Barbetta v. S/S Bermuda Star,
    9   848 F.2d 1364 (5th Cir. 1988) ................................................................................. 21
   10 Casorio v. Princess Cruise Lines, Ltd.,
   11   677 F. App’x 361 (9th Cir. 2017) ...................................................................... 20, 21

   12 Chamberlain v. Chandler,
        5 F. Cas. 413 (C.C.D. Mass. 1823) ......................................................................... 25
   13
   14 Churchill v. F/V Fjord,
        892 F.2d 763 (9th Cir. 1988) ................................................................................... 20
   15
      Davis v. Cruise Operator, Inc.,
   16   2017 WL 3057610 (S.D. Fla. July 19, 2017) .................................................... 11, 17
   17
      Doe v. Miles Lab’ys, Inc., Cutter Lab’ys Div.,
   18   927 F.2d 187 (4th Cir. 1991) ..................................................... 13, 16, 18, 19, 20, 24
   19 Dooley v. Korean Air Lines Co.,
   20   524 U.S. 116 (1998) ................................................................................................ 25
   21 Esso Std. Oil S.A. v. S.S. Gasbras Sul,
   22    387 F.2d 573 (2d Cir. 1967) .............................................................................. 21, 23

   23 Everett v. Carnival Cruise Lines,
         912 F.2d 1355 (11th Cir. 1993) ............................................................................... 18
   24
   25 Ford v. Carnival Corp.,
         2021 WL 3500959 (C.D. Cal. Aug. 9, 2021) ............................................................ 9
   26
      Francis v. MSC Cruises, S.A.,
   27    2020 WL 6816963 (11th Cir. Nov. 20, 2020) ......................................................... 11
   28
                                                                   ii
         DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                                 2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 4 of 32 Page ID #:382




    1 Gabbard v. Linn-Benton Hous. Auth.,
         219 F. Supp. 2d 1130 (D. Or. 2002) ........................................................................ 23
    2
    3 Garcia v. Superior Ct.,
         42 Cal. App. 4th 177 (1996) .................................................................................... 25
    4
      Garcia v. Whitehead,
    5
         961 F. Supp. 230 (C.D. Cal. 1997) .......................................................................... 24
    6
      Keefe v. Bahama Cruise Line, Inc.,
    7    867 F.2d 1318 (11th Cir. 1989) ................................................................................. 9
    8
      Kressly v. Oceania Cruises,
    9    718 F. App’x 870 (11th Cir. 2017) .......................................................................... 10
   10 Leftow v. Princess Cruise Line, Ltd.,
   11    2018 WL 6133714 (C.D. Cal. Jan. 11, 2018).......................................................... 21
   12 Mann v. Carnival Corp.,
   13   385 F. Supp. 3d 1278 (S.D. Fla. 2019) .................................................................... 23

   14 McGuire v. The Golden Gate,
        16 F. Cas. 141 (C.C.N.D. Cal. 1856) ...................................................................... 25
   15
   16 McKee v. Cutter Lab’ys, Inc.,
        866 F.2d 219 (6th Cir. 1989) ............................................................................. 16, 19
   17
      Monteleone v. Bahama Cruise Line, Inc.,
   18   838 F.2d 63 (2d Cir. 1988) ...................................................................................... 10
   19
      M.P. Howlett, Inc. v. Tug Michael Moran,
   20   425 F.2d 619 (2d Cir. 1970) .................................................................................... 22
   21 Navarro v. Carnival Corp.,
   22   2020 WL 1307185 (S.D. Fla. March 19, 2020) ...................................................... 17
   23 Reming v. Holland Am. Line Inc.,
   24   662 F. App’x. 507 (9th Cir. 2016) ........................................................................... 10

   25 Saltzstine v. Princess Cruise Lines Ltd.,
         2020 WL 8475998 (C.D. Cal. Oct. 23, 2020) ............................................. 11, 15, 17
   26
   27 Samuels v. Holland Am. Line-USA Inc.,
         656 F.3d 948 (9th Cir. 2011) ......................................................... 8, 9, 10, 14, 17, 18
   28
                                                               iii
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                             2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 5 of 32 Page ID #:383




    1 Seaman v. Seacor Marine L.L.C.,
         326 F. App’x 721 (5th Cir. 2009) ............................................................................ 23
    2
    3 Taiariol v. MSC Crociere S.A.,
         677 F. App’x 599 (11th Cir. 2017) .......................................................................... 17
    4
      The Dutra Grp. v. Batterton,
    5
         139 S. Ct. 2275 (2019)....................................................................................... 24, 25
    6
      Tonelli v. NCL (Bahamas) Ltd.,
    7    428 F. Supp. 3d 1313 (S.D. Fla. 2019) .................................................... 9, 11, 16, 18
    8
      Weiner v. Carnival Cruise Lines,
    9    2012 WL 5199604 (S.D. Fla. Oct. 22, 2012) ............................................................ 9
   10 Zaccone v. Am. Red Cross,
   11    872 F. Supp. 457 (N.D. Ohio 1994) ........................................................................ 19
   12 Statutes
   13 46 U.S.C. § 30303......................................................................................................... 25
   14
      Cal. Code Civ. Proc. § 377.34 ...................................................................................... 24
   15
      Other Authorities
   16
   17 85 Fed. Reg. 16,628 ........................................................................................................ 7
   18 Thomas J. Schoenbaum, Admiralty & Maritime Law § 5:4 (6th ed. 2020) ................. 19
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                   iv
         DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.                                  2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 6 of 32 Page ID #:384




    1                                    INTRODUCTION
    2         Under maritime law, shipowners are liable for negligence only if they had ac-
    3 tual or constructive knowledge of a specific risk-creating condition. A shipowner’s
    4 knowledge must be particularized—not just to the risk that caused injury, but to the
    5 specific time and location where plaintiffs claim to have been injured. This case flies
    6 in the face of these principles. Plaintiff faults Defendant Princess Cruise Lines, Ltd.
    7 for not preventing a COVID-19 outbreak on Grand Princess in February 2020. But
    8 the undisputed facts are that Princess had no knowledge that anyone infected or
    9 even suspected of being infected was on Grand Princess. The facts are also undis-
   10 puted that Princess followed and in key ways exceeded guidance from the Centers
   11 for Disease Control and Prevention (CDC) on screening for and containing COVID-
   12 19. Plaintiff’s case reduces to the theory that Princess should have known in Febru-
   13 ary 2020 that CDC and other public health authorities were wrong about COVID-
   14 19, from how it could be detected and contained to whether it was already widely
   15 present and spreading in the community in the United States. Courts reject hind-
   16 sight-based theories of liability like those Plaintiff embraces. So should this Court.
   17                                     BACKGROUND
   18          A.    COVID-19’s Discovery and Early Public Health Guidance
   19         On December 31, 2019, the World Health Organization (WHO) picked up a
   20 statement from China’s Wuhan Municipal Health Commission about cases of a
   21 pneumonia-like disease in Wuhan, China. (Tarling Decl., Ex. 1, at 1; Jerome Rep. 5,
   22 Hughes Decl., Ex. 1.) On January 9, WHO announced that a new coronavirus,
   23 SARS-CoV-2, was associated with this illness. (Tarling Decl. ¶ 10 & Ex. 2 at 1.)
   24 With limited information, public authorities, including WHO and CDC, developed
   25 guidance to detect and prevent COVID’s spread. (Id. ¶¶ 10, 12-16 & Exs. 3, 5-7.)
   26 This guidance reflected a belief that COVID-19 was contained in China and was
   27 principally spread by symptomatic persons. (Id. ¶¶ 12-13, 20-24; Jerome Rep. 9,
   28 Hughes Decl., Ex. 1.) CDC did not confirm the first U.S. case until January 21: a
                                                  1
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 7 of 32 Page ID #:385




    1 Washington resident who recently returned from Wuhan. (Tarling Decl. ¶ 22.) U.S.
    2 cases rose to five on January 26, but CDC emphasized that all were related to travel
    3 from Wuhan and immediate risk to Americans was low. (Id. ¶ 22.) CDC confirmed
    4 this approach in guidance issued on February 1, 2020 for identifying suspected cases
    5 of COVID-19. (Tarling Decl. ¶ 15 & Ex. 5.) Suspect cases required both (1) an epi-
    6 demiological link from travel to China or close contact with a person known to have
    7 COVID-19, and (2) fever or symptoms of lower respiratory illness (e.g., cough or
    8 shortness of breath). (Id.) Symptoms alone were insufficient. (Id.)
    9         Public health authorities updated their guidance, but through the sailing of
   10 Grand Princess adhered to the same principles requiring symptoms plus an epide-
   11 miological link. (Tarling Decl. ¶¶ 28, 34.) On February 10, for example, CDC issued
   12 Interim Guidance for cruise ships that again limited suspect cases of COVID-19 to
   13 those with symptoms “plus travel history in China or other known exposure at the
   14 time of embarkation.” (Id. ¶ 16 & Ex. 6 at 2.) Likewise, just nine days before Plain-
   15 tiff’s cruise departed, CDC’s February 12 guidance for evaluating and reporting
   16 “persons under investigation” (PUIs) for COVID-19 limited PUIs to individuals
   17 with both symptoms and travel in China or close contact with a confirmed case.
   18 (Nair Decl. ¶ 7 & Ex. A at 1-2.) None of this guidance advised widespread mask-
   19 wearing or social distancing, or use of temperature checks or other medical exami-
   20 nations to screen passengers. (Tarling Decl. ¶ 26; Goldmann Rep. 4, Hughes Decl.,
   21 Ex. 2.) Indeed, as of February 11 and 21, CDC and WHO actively discouraged the
   22 public from wearing masks, which were reserved for health care providers, individ-
   23 uals with suspected or confirmed infections, and people in close contact with such
   24 individuals. (Goldmann Rep. 4, Hughes Decl., Ex. 2.) Nor did public health authori-
   25 ties discourage large gatherings: in February and even in March, people continued to
   26 pack into stadiums, concerts, classrooms, religious services, and airplanes without
   27 masks. (Id. at 4-5.) Nor did officials recommend testing of all passengers and crew,
   28 and indeed such universal testing would not have been possible given the unavaila-
                                                  2
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 8 of 32 Page ID #:386




    1 bility of point-of-care tests. (Id. at 7; Tarling Decl. ¶ 28.) As of the voyages here,
    2 there were almost no confirmed COVID-19 cases in the United States and all had
    3 travel links to China. (Tarling Decl. ¶¶ 21-22.) There was no known community
    4 spread in North America until after Grand Princess departed. (Id.)
    5         B.     Princess Implemented Screening Measures for Grand Princess
    6                Based on CDC and WHO Guidance
    7         Plaintiff Susan Dorety and her husband Michael Dorety were passengers on
    8 Grand Princess, one of multiple ships owned and operated by Princess, for a cruise
    9 departing February 21, 2020. (SAC, ECF No. 42, ¶¶ 10-11.) Grand Princess sailed
   10 on back-to-back voyages departing San Francisco on February 11 and 21. (Nair
   11 Decl. ¶ 5.) Princess is an indirect subsidiary of Carnival Corporation, the parent of
   12 several operating cruise lines or “brands.” (Haeflinger Decl. ¶ 3.) Carnival began
   13 monitoring COVID-19 following WHO reports from late December and early Janu-
   14 ary. (Id. ¶ 6; Tarling Decl. ¶¶ 7-11.) Beginning January 23, Carnival issued Instruc-
   15 tional Notices establishing policy to be adapted and implemented by each brand, in-
   16 cluding Princess, to implement CDC guidance and screen passengers for COVID-19
   17 by asking about travel to China and certain flu-like symptoms. (Haeflinger Decl. ¶¶
   18 8-14 & Ex. 1; Tarling Decl. ¶ 25 & Ex. 8.)
   19         Princess implemented this guidance for the February 11 and 21 voyages in
   20 multiple ways. (Tarling Decl. ¶¶ 25-35 & Ex. 9; Eaton Decl. ¶¶ 4-12.) First, Princess
   21 emailed passengers on both cruises that a new screening policy based on recent pub-
   22 lic health guidance would deny boarding and offer a full refund to any passenger
   23 traveling from or through mainland China, Macau, or Hong Kong. (O’Connor Decl.
   24 ¶¶ 2-6 & Exs. 1-2.) Passengers before the February 21 cruise were instructed that
   25 any false health reporting would result in immediate disembarkation at the next op-
   26 portunity. (Id. Ex. 2.) Second, Princess checked passports of international passen-
   27 gers and crew to identify anyone who may have traveled from or through China,
   28 Hong Kong, or Macau in the previous 14 days. (Tarling Decl. ¶ 25; Eaton Decl.
                                                   3
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 9 of 32 Page ID #:387




    1 ¶¶ 9-10.) Third, passengers and crew were required to fill out a health screening
    2 form inquiring about travel to a prohibited region or contact with an infected person.
    3 (Eaton Decl. ¶¶ 4-5, 11-12 & Ex. 1 at 6) Princess employed this CDC-based guid-
    4 ance for screening individuals boarding the February 11 and 21 Grand Princess
    5 cruises. (Id. ¶ 12.) Before adopting and implementing this boarding denial policy,
    6 Princess determined that other cruise lines and air carriers were not using additional
    7 forms of screening. (Tarling Decl. ¶ 26.) Moreover, Princess implemented these pol-
    8 icies even before CDC issued its February Interim Guidance for Ships. (Id.) Prin-
    9 cess’s approach was even more protective than CDC’s and WHO’s because it de-
   10 nied boarding to anyone with travel history to China as well as Hong Kong or Ma-
   11 cau, regardless of symptoms. (Id.; Eaton Decl. ¶¶ 10, 12 & Ex. 1 at 5-6.) Based on
   12 existing CDC data at the time, the known risk for COVID-19 at ports on Grand
   13 Princess’s itinerary was low. (Tarling Decl. ¶ 23.) This data continued to support
   14 the geographic containment strategy for COVID-19 that CDC and other public
   15 health authorities adopted and Princess followed. (Id. ¶¶ 23-25.)
   16         C.     No COVID-19 Cases, or Suspect Cases, Were Detected on Grand
   17                Princess’s February 11 Voyage
   18         During the February 11 cruise, several passengers and crew reported to medi-
   19 cal staff with flu-like symptoms. (Nair Decl. ¶¶ 7, 10-11, 14-16.) These individuals
   20 did not have CDC’s epidemiological link—travel to China or contact with a con-
   21 firmed COVID-19 case—and therefore were not suspected cases. (Id.; Goldmann
   22 Rep. 9-10, Hughes Decl., Ex. 2.) Neither CDC nor other medical professionals treat-
   23 ed flu-like symptoms alone as indicative of COVID-19—a person exhibiting those
   24 symptoms alone, for example, could not even obtain a COVID test. (Nair Decl. ¶ 11
   25 & Ex. A at 2; Tarling Decl. ¶¶ 28-29; Goldmann Rep. 10, Hughes Decl., Ex. 2.)
   26         As required by company policy and CDC regulations, Grand Princess medi-
   27 cal staff tracked persons with influenza-like illness (ILI). (Tarling Decl. ¶¶ 27-29;
   28 Nair Decl. ¶¶ 4-13.) Grand Princess’s senior doctor, Dr. Nadia Nair, noted the
                                                  4
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 10 of 32 Page ID #:388




    1 number of ILI cases was higher than normal, but did not meet the threshold for re-
    2 porting to CDC as an “outbreak.” (Nair Decl. ¶ 7 & Ex. B at 2.) Princess nonethe-
    3 less strengthened sanitation procedures out of an abundance of caution. (Id. ¶¶ 7-8 &
    4 Ex. B at 1; Tarling Decl. ¶ 31.) Dr. Nair continued monitoring ILI cases; the num-
    5 bers declined and never met the outbreak threshold. (Nair Decl. ¶ 9.) Dr. Nair was
    6 aware of and concerned about COVID-19 and followed CDC guidance for identify-
    7 ing potential COVID-19 cases. (Id. ¶¶ 7-9.) Under these criteria, no one on the first
    8 voyage was a confirmed or suspect case. (Id. ¶¶ 7-16; Tarling Decl. ¶¶ 30-33.)
    9         D.     Princess Implemented CDC Guidelines for Grand Princess’s
   10                February 21 Cruise
   11         Applying government guidance and Princess’s corresponding screening poli-
   12 cies, Princess determined that no individual boarding the February 21 voyage met
   13 the criteria for a suspected case of COVID-19. (Tarling Decl. ¶¶ 34-36; Goldmann
   14 Rep. 10, Hughes Decl., Ex. 2.) At the time, the very small number of confirmed cas-
   15 es in North America had a required epidemiological link. (Tarling Decl. ¶¶ 17, 21 &
   16 Ex. 7 at 4.) The vast majority of confirmed cases worldwide were still in Asia. (Id. ¶
   17 17 & Ex. 7 at 1.)
   18         Monitoring passengers and crew on the February 21 cruise, as required by
   19 CDC and company guidelines, Grand Princess’s medical staff determined that none
   20 met CDC criteria for suspect COVID-19 cases. (Nair Decl. ¶¶ 13-16; Tarling Decl.
   21 ¶¶ 34-36; Goldmann Rep. 9-10, Hughes Decl., Ex. 2.) On March 2, as Grand Prin-
   22 cess was sailing from Hawaii to Mexico, CDC notified Princess and Grand Princess
   23 medical staff about reports of a possibly infected passenger from the previous sail-
   24 ing who disembarked before the February 21 sailing. (Nair Decl. ¶¶ 17-18 & Ex. F
   25 at 3; Tarling Decl. ¶ 36 & Ex. 11 at 2-3.) Because the passenger did not develop
   26 symptoms until a week after disembarking, and based on the then-current under-
   27 standing of COVID-19’s incubation period, it appeared likely that infection (if con-
   28 firmed) occurred after disembarkation. (Nair. Decl. ¶¶ 17-18; Tarling Decl. ¶ 36.)
                                                  5
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 11 of 32 Page ID #:389




    1 CDC advised that it was still working with local health authorities to find out miss-
    2 ing information in order to assess the risk, if any, for Grand Princess and that no ac-
    3 tion was required. (Tarling Decl. ¶ 36.) Princess maintained constant contact with
    4 CDC. (Id.) Even as CDC worked to assess any risk to Grand Princess, Princess’s
    5 epidemiologist directed medical staff to identify crew that may have served the pas-
    6 senger, screen them for respiratory symptoms and fever, monitor their condition for
    7 several days, and isolate them immediately if they had experienced respiratory
    8 symptoms in the last 14 days. (Nair Decl. ¶ 18 & Ex. F at 1.)
    9         On March 3, CDC informed Princess that it had learned about a possible link
   10 between a different passenger on the February 11 cruise and COVID-19 cases in
   11 Northern California. (Nair Decl. ¶ 19; Tarling Decl. ¶ 37 & Ex. 12 at 1-2.) That day,
   12 Princess canceled the final port call and re-routed to San Francisco. (Tarling Decl.
   13 ¶ 38.) Early on March 4, Princess directed the passengers from the prior sailing to
   14 isolate in their cabins. (Id.; Capraro Decl. ¶ 4 & Ex. 1.) Princess notified the other
   15 passengers that CDC was investigating COVID-19 cases in Northern California
   16 connected to the first voyage, and instructed anyone with respiratory symptoms at
   17 any time during the voyage to contact the ship’s medical center. (Capraro Decl. ¶ 6
   18 & Ex. 2.) Crew were also notified about CDC’s investigation, that the ship was rais-
   19 ing its sanitation level, and that certain crew members were being isolated. (Id. ¶ 8
   20 & Ex. 3; Tarling Decl. ¶ 38.) These notices, all sent early on March 4, were crafted
   21 based on input from CDC and at CDC’s recommendation. (Nair Decl. ¶ 21 & Ex. G;
   22 Tarling Decl. ¶ 38 & Ex. 13 at 1, Ex. 15.) Princess implemented enhanced sanitation
   23 procedures and began to cancel large public gatherings. (Tarling Decl. ¶ 38.)
   24         E.     State and Federal Authorities Managed Disembarkation
   25         California Governor Gavin Newsom declared a state of emergency on March
   26 4, citing the rise of COVID-19 cases in California and explaining that “the number
   27 of persons requiring medical care may exceed locally available resources.” (Request
   28 for Jud. Notice (RJN), Ex. 1.) On March 5, CDC advised Princess to isolate all pas-
                                                  6
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 12 of 32 Page ID #:390




    1 sengers in their cabins, which Princess did. (Nair Decl. ¶ 22; Tarling Decl. ¶ 39 &
    2 Ex. 15 at 7, Ex. 16.) Shipboard medical staff began assisting CDC with testing pas-
    3 sengers for COVID-19. (Nair Decl. ¶ 23 & Ex. H; Tarling Decl. ¶ 39.) On March 6,
    4 CDC informed Princess that 19 crew and 2 passengers were positive. (Nair Decl.
    5 ¶ 24; Tarling Decl. ¶ 40.) Government health authorities then took over in all mean-
    6 ingful respects to direct onboard disease response, and plan disembarkation and
    7 shoreside quarantine. (Taylor Decl. ¶¶ 5-13; Nair Decl. ¶¶ 21-26; Tarling Decl.
    8 ¶ 40.) On March 8, the U.S. Coast Guard (USCG) issued an order requiring Grand
    9 Princess to moor in Oakland by noon on March 9 and instructing that
   10 “[e]mbarkation and disembarkation operations are restricted, and will only be per-
   11 mitted as directed by federal health officials.” (Taylor Decl. ¶ 8 & Ex. 3.) On March
   12 9, as the Coast Guard directed, Grand Princess docked in Oakland. (Taylor Decl.
   13 ¶ 9.) That same day, CDC issued a “No Sail” Order specific to Grand Princess,
   14 which, among other restrictions, commanded that Grand Princess crew “observe
   15 health precautions as directed by HHS/CDC personnel” and “comply with all CDC
   16 and [Coast Guard] instructions to follow CDC recommendations for any public
   17 health investigations relating to passengers or crew as needed.” (Id. ¶ 11 & Ex. 4.)
   18         Disembarkation was managed by a “Unified Command,” comprised of feder-
   19 al, state, and local government agencies, including CDC, USCG, and the California
   20 Department of Public Health (CDPH). (Id. ¶ 5.) The Command directed the docking
   21 of Grand Princess and implemented a phased passenger disembarkation process
   22 that—unlike a typical hours-long disembarkation—took place over several days. (Id.
   23 ¶¶ 5-13; see Nair Decl. ¶ 26.) The Command controlled the sequence of passenger
   24 disembarkation and whether passengers would go to healthcare facilities or govern-
   25 ment-managed quarantines. (Taylor Decl. ¶¶ 8, 10.)
   26         In parallel with the general disembarkation process, CDPH instructed the
   27 ship’s medical team to begin medically disembarking passengers who required im-
   28 mediate medical treatment for evaluation and treatment by CDPH. (Nair Decl. ¶ 29.)
                                                  7
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 13 of 32 Page ID #:391




    1 Because of the number of individuals with respiratory symptoms and the need to
    2 prioritize disembarkation of passengers with the most pressing medical concerns,
    3 CDPH instructed Princess medical staff not to medically disembark all individuals
    4 who reported a fever and respiratory symptoms, without more. (Id. ¶ 30.) Instead,
    5 CDPH advised that only passengers who presented additional, serious symptoms—
    6 e.g., shortness of breath or chest pain—should be disembarked immediately. (Id.)
    7         Because passengers were confined in their rooms, passengers were told to re-
    8 port illnesses by calling 911 for urgent medical care, or a non-emergency medical
    9 line for other issues. (Id. ¶ 31.) Princess officials staffing these lines reported to the
   10 medical center, which prioritized reports according to their severity. (Id.) For pas-
   11 sengers reporting fever and respiratory symptoms without more, Princess sent a par-
   12 amedic, who would take the passenger’s vitals, provide medication, and instruct the
   13 passenger to call if symptoms worsened. (Id. ¶ 32.) Per CDPH’s instructions, only
   14 passengers who reported symptoms beyond fever and mild respiratory symptoms—
   15 or who presented such symptoms when visited in their staterooms by paramedics—
   16 were immediately taken to the medical center and medically disembarked. (Id. ¶ 33.)
   17         F.     COVID-19 Becomes a Global Pandemic After Disembarkation
   18         On March 11, 2020, WHO declared COVID-19 a pandemic. (Tarling Decl. ¶
   19 42.) On March 12, Princess announced a voluntary pause of operations (id. ¶ 41),
   20 and on March 14 CDC issued a No Sail Order prohibiting most cruise operations (85
   21 Fed. Reg. 16,628). Yet, through mid-March, sports teams continued to pack stadi-
   22 ums with fans (Tarling Decl. ¶ 23), and there were many documented outbreaks in
   23 congregate settings ranging from restaurants to gyms to choir practices, some well
   24 into the summer (Jerome Rep. 11-12, Hughes Decl., Ex. 1; RJN, Ex. 2.) Even as of
   25 March 30, WHO recommended that people not wear masks unless they had
   26 COVID-19 or were caring for someone ill. (Jerome Rep. 12, Hughes Decl., Ex. 1.)
   27                                   LEGAL STANDARD
   28         “Summary judgment is proper where no genuine issue of material fact exists
                                                   8
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.          2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 14 of 32 Page ID #:392




    1 and the moving party is entitled to judgment as a matter of law.” Samuels v. Holland
    2 Am. Line-USA Inc., 656 F.3d 948, 952 (9th Cir. 2011).
    3                                      ARGUMENT
    4 I.      There Is No Evidence Establishing that Princess Had Actual or
    5         Constructive Knowledge of a Risk-Creating Condition
    6         A.     A Cruise-Ship Owner Must Have Actual or Constructive Notice of
    7                the Specific Risk-Creating Condition to be Liable for Negligence
    8         A cruise line “does not serve as an insurer to its passengers.” Archer v. Carni-
    9 val Corp. & PLC, 2020 WL 7314847, at *8 (C.D. Cal. Nov. 25, 2020) (quotation
   10 marks omitted). Nor can a cruise line be held liable for the mere failure to foresee
   11 harm. Weiner v. Carnival Cruise Lines, 2012 WL 5199604, at *2 (S.D. Fla. Oct. 22,
   12 2012). Rather, “a carrier must have ‘actual or constructive notice of the risk-creating
   13 condition’ before it can be held liable.” Samuels, 656 F.3d at 953 (quoting Keefe v.
   14 Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989)). Thus, a cruise
   15 line “must warn passengers only of those dangers that ‘the cruise line knows or rea-
   16 sonably should have known,’ and ‘which are not apparent and obvious to the pas-
   17 senger.’ ” Archer, 2020 WL 7314847, at *8 (quoting Weiner, 2012 WL 5199604, at
   18 *2). Courts in “cruise ship negligence case[s] routinely grant summary judgment in
   19 a defendant’s favor when a plaintiff fails to adduce evidence on the issue of notice.”
   20 Tonelli v. NCL (Bahamas) Ltd., 428 F. Supp. 3d 1313, 1319 (S.D. Fla. 2019).1
   21
        1
   22      Courts sometimes apply a different standard of care when “the condition
        constituting the basis of the plaintiff’s claim” is “unique to the maritime context.”
   23   Samuels, 656 F.3d at 953. But even accidents involving passenger visits to beaches
   24   while a vessel is docked nearby are “not uniquely associated with maritime travel.”
        Id. Accordingly, this Court has applied the ordinary standard, requiring specific
   25   knowledge of a risk-creating condition. Archer, 2020 WL 7314847, at *8. Other
   26   courts in this District have done the same: “the alleged risk-creating condition [here]
        is not unique to the maritime context”; “the increased risk of exposure to COVID-19
   27   occurs in any setting where individuals are in close proximity and engage in
   28   prolonged interpersonal conduct,” including, “for example, in nursing homes,

                                                  9
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 15 of 32 Page ID #:393




    1         Knowledge—actual or constructive—must be proven at a specific level.
    2 Awareness of a category of harms that could injure passengers is insufficient. Sam-
    3 uels, 656 F.3d at 953-54. The carrier must have reason to know that the hazard was
    4 present at the place where the injury occurred. Id. In Samuels, the Ninth Circuit held
    5 that a shipowner was not required to warn a cruise passenger injured by a wave
    6 while visiting a beach “of the dangers of associated with swimming there.” Id. at
    7 949. Although everyone knows that swimming at beaches can lead to injury—i.e.,
    8 that waves can injure swimmers when waves are present—the plaintiff introduced
    9 no “evidence … that Holland American knew or should have known that the Pacific
   10 Ocean side of Lover’s Beach was so dangerous that it needed to warn passengers not
   11 to swim there.” Id. at 953-54 (emphasis added). There was not “a single [prior] re-
   12 port” that any passenger who visited that location that year had been injured. Id. at
   13 954. The shipowner lacked “actual []or constructive notice” as a matter of law. Id.
   14         Samuels accords with precedent holding that knowledge must be specific to
   15 the risk, the time period, and—key here—the location of injury. Shipowners without
   16 knowledge of dangers at a particular plaza where a passenger falls on uneven pave-
   17 ment cannot be liable for the fall, even if they know about the risks of pavement
   18 generally or even in the region. Reming v. Holland Am. Line Inc., 662 F. App’x 507,
   19 509-10 (9th Cir. 2016). Shipowners without specific knowledge of the danger that
   20 someone would trip over a screw on a particular stairway cannot be liable for a pas-
   21 senger tripping and falling, even if they know that a screw sticking up on a stairway,
   22 if present, could create a risk of tripping. Monteleone v. Bahama Cruise Line, Inc.,
   23 838 F.2d 63, 64-65 (2d Cir. 1988). Shipowners cannot be liable if they lack
   24
   25 classrooms,” and “public transportation.” Ford v. Carnival Corp., 2021 WL
   26 3500959, at *3 (Aug. 9, 2021). Given the untold number of outbreaks in settings
      ranging from gyms to choir practices (Jerome Rep. 11-12, Hughes Decl., Ex. 1;
   27 RJN, Ex. 2), and the global pandemic that ensued, there is no evidence that the
   28 presence and spread of COVID-19 is unique to maritime travel.
                                                  10
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 16 of 32 Page ID #:394




    1 knowledge of adverse weather near a ship’s location at the time of an accident,
    2 Kressly v. Oceania Cruises, 718 F. App’x 870, 872 (11th Cir. 2017), or lack
    3 knowledge of a hazard at the particular location where the plaintiff slipped, Francis
    4 v. MSC Cruises, S.A., 853 F. App’x 512, 516-17 (11th Cir. 2020).
    5         These principles apply specifically in cases alleging exposure to diseases.
    6 This Court previously dismissed claims alleging that a COVID-19 outbreak on Di-
    7 amond Princess in East Asia in early February gave Princess notice that COVID-19
    8 was on Grand Princess when it sailed in the United States. Saltzstine v. Princess
    9 Cruise Lines Ltd., 2020 WL 8475998, at *3 (C.D. Cal. Oct. 23, 2020) (“no reason
   10 for Defendant to believe that its passengers had been exposed to coronavirus prior to
   11 disembarking on February 21, 2020”). Other courts agree: The shipowner must have
   12 knowledge of an outbreak on the particular ship. See Davis v. Cruise Operator, Inc.,
   13 2017 WL 3057610, at *4 (S.D. Fla. July 19, 2017); Tonelli, 428 F. Supp. 3d at 1320.
   14 In Tonelli, for example, the defendant concededly had notice that allowing young
   15 children in pools increased the risk of transmission of diseases through urine or fe-
   16 ces, but there was “no evidence that Defendant was on notice as to the danger pre-
   17 sented specifically by salmonella from children wearing diapers” or “that Defendant
   18 was on notice that salmonella was otherwise present on board the Escape,” the ship
   19 where the plaintiff claimed to have been infected. 428 F. Supp. 3d at 1320. “Without
   20 such evidence,” the plaintiff could not establish “the requisite notice.” Id.
   21         B.     Princess Lacked Notice of Any Risk-Creating Conditions
   22         Plaintiff asserts two theories of liability: (1) Princess was negligent in decid-
   23 ing to sail Grand Princess in light of COVID-19 (SAC ¶¶ 22-27); and (2) Princess
   24 was negligent in failing to adequately warn about or respond to the COVID-19 out-
   25 break on board (id. ¶¶ 28-30). The supposed risk for both theories is the presence of
   26 COVID-19 aboard Grand Princess at the time Plaintiff sailed. Both theories fail.
   27                1.    Princess Undisputedly Lacked Actual or Constructive Notice
   28                      of the Presence of COVID-19 on Grand Princess
                                                  11
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.          2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 17 of 32 Page ID #:395




    1         There is no evidence Princess had actual or constructive knowledge of
    2 COVID-19’s presence on Grand Princess. The evidence is undisputed that on the
    3 February 11 and 21 voyages, Princess followed CDC guidance, which reflected a
    4 view that COVID-19 was largely confined to certain places in Asia. Carnival Corpo-
    5 ration and plc relied on this guidance in promulgating directives for its brands to
    6 implement when screening passengers and crew. (Supra pp. 3-4; Haeflinger Decl. ¶¶
    7 8-14 & Ex. 1; Goldmann Rep. 7, Hughes Decl., Ex. 2.) CDC guidance on which
    8 Carnival relied was consistent with WHO and European authorities’, and at the time
    9 was followed by clinicians worldwide. (Tarling Decl. ¶¶ 24, 28; Goldmann Rep. 7-
   10 9, Hughes Decl., Ex. 2.) Princess implemented these directives, warning passengers
   11 that boarding would be denied if they traveled from or through affected areas and
   12 that they would be subject to pre-boarding health screening. (O’Connor Decl. ¶¶ 2-6
   13 & Exs. 1-2.) International passengers’ passports were also screened for travel to
   14 prohibited regions in Asia and passengers and crew were screened for the same
   15 travel and relevant symptoms. (Tarling Decl. ¶ 25; Eaton Decl. ¶¶ 4-5, 9-12.) Prin-
   16 cess’s approach was more protective than guidance from CDC and WHO—it denied
   17 boarding to anyone with travel history to China, Hong Kong, or Macau, regardless
   18 of symptoms. (Tarling Decl. ¶ 26; Eaton Decl. ¶¶ 10, 12 & Ex. 1 at 5-6, Ex. 2 at 1.)
   19         The evidence is undisputed that no passengers or crew met these uniform cri-
   20 teria, which were crafted by expert authorities for the specific purpose of detecting
   21 cases of COVID-19. (Tarling Decl. ¶¶ 30-36; Goldmann Rep. 9-10, Hughes Decl.,
   22 Ex. 2.) That undisputed evidence squarely forecloses a finding of “actual … notice”
   23 that any individual aboard Grand Princess had COVID-19 when the vessel set sail
   24 on February 11 or 21. Archer, 2020 WL 7314847, at *8.2
   25
        2
   26   Although a passenger on February 20 (during the February 11 voyage) reported to
      the ship medical center with respiratory symptoms (but no fever), the passenger was
   27 not a suspected COVID case under applicable guidance because the passenger had
   28 no travel history to China or exposure to a suspected or confirmed case. (Nair Decl.
                                                  12
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 18 of 32 Page ID #:396




    1         Nor could Plaintiff establish that Princess somehow had constructive
    2 knowledge of COVID’s presence on Grand Princess. Constructive knowledge is
    3 what a person “reasonably should have known.” Archer, 2020 WL 7314847, at *8
    4 (quotation marks omitted). Again, the very point of CDC’s guidance was to identify
    5 suspected cases of COVID-19 (Tarling Decl. ¶ 15 & Ex. 5), and Princess undisput-
    6 edly complied with that guidance. Thus, finding constructive knowledge of COVID-
    7 19 aboard Grand Princess would require finding it unreasonable to adhere to
    8 CDC’s screening procedures—or, worse, that the use of government-formulated
    9 screening mechanisms proves knowledge of the very disease being screened for.
   10 That perverse theory fails. Courts hold that without evidence of knowledge of a par-
   11 ticular risk exceeding that of public health authorities, defendants cannot be charged
   12 with constructive knowledge exceeding that of the authorities. For example, in cases
   13 brought in the wake of discoveries about HIV and AIDS, courts frequently granted
   14 summary judgment against plaintiffs in cases alleging a duty to warn of the risk that
   15 HIV could be transmitted through blood because plaintiffs could not show a “medi-
   16 cal consensus” at the time “that AIDS was transmissible by blood.” Doe v. Miles
   17 Lab’ys, Inc., Cutter Lab’ys Div., 927 F.2d 187, 194 (4th Cir. 1991). Courts so held
   18 even though industry participants had a generalized “increased concern that AIDS
   19 may be [so] transmitted” and knew about “potential risk” of transmission. Id. The
   20 rationale is straightforward: When public health officials, the medical community,
   21 and businesses alike are struggling to reach consensus about the nature and risks of
   22 an emerging disease, and are screening for the disease using the best available in-
   23 formation, it is not just legally impermissible but manifestly unfair to impose liabil-
   24
   25 ¶¶ 10-12 & Ex. C.) Likewise, a crewmember who disembarked in Hawaii on
   26 February 29 after reporting flu-like symptoms lacked the necessary epidemiological
      link and had infections that seemed to explain a number of observed symptoms,
   27 including fever. (Id. ¶ 15 & Exs. D, E.) The crewmember tested negative for
   28 COVID-19 after disembarkation. (Id. ¶ 16.)
                                                  13
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 19 of 32 Page ID #:397




    1 ity based on “hindsight opinions” that these entities should have known more than
    2 government authorities or should have warned of all “possibl[e]” risks. Id.
    3         The same principle forecloses relief here. Again, what matters is not whether
    4 Princess should have known about the general presence of COVID-19 in regions of
    5 the globe, or about COVID-19’s potential risks if it found its way aboard a cruise
    6 ship. Samuels, 656 F.3d at 954. Plaintiff needs evidence supporting a conclusion
    7 that, despite the overwhelming public health consensus that COVID-19 was linked
    8 to a particular geographic region and that flu-like symptoms alone did not indicate a
    9 suspected case, Princess was required to ignore that consensus and to identify sus-
   10 pected cases of COVID-19 through other means. There is no such evidence.
   11                2.    Princess Provided Prompt Warnings to Passengers and
   12                      Implemented All Measures Recommended by CDC
   13         Plaintiff alleges that, once Grand Princess set sail, Princess failed to ade-
   14 quately notify passengers about the risk of COVID-19 aboard or to curtail its spread
   15 using unspecified protective measures. (SAC ¶¶ 28-30.) But the duties to warn and
   16 implement these measures require knowledge of the specific risk; there must be evi-
   17 dence that Princess knew or reasonably should have known that COVID was on the
   18 vessel at the time. Samuels, 656 F.3d at 953-54 (duty-to-warn liability requires proof
   19 of knowledge of specific risk). The evidence is that passengers and crew were moni-
   20 tored on board and none satisfied CDC criteria for a suspect case. (Nair Decl. ¶¶ 7-
   21 16; Tarling Decl. ¶¶ 30-36; Goldmann Rep. 10, Hughes Decl., Ex. 2.) And the evi-
   22 dence is undisputed that no guidance at the time recommended widespread mask-
   23 wearing, quarantining, or COVID-19 testing. (Tarling Decl. ¶ 26; Goldmann Rep. 4,
   24 Hughes Decl., Ex. 2.) Indeed, CDC and WHO discouraged the general public from
   25 wearing masks given their scarcity. (Goldmann Rep. 4, Hughes Decl., Ex. 2.) Once
   26 Princess suspected COVID-19 aboard, the undisputed facts are that Princess
   27 promptly—and with CDC’s input—communicated what they knew to passengers,
   28 crew, and public health officials. (Supra pp. 5-6; Capraro Decl. ¶¶ 3-4, 6, 8 & Exs.
                                                  14
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 20 of 32 Page ID #:398




    1 1-3; Tarling Decl. ¶ 38 & Exs. 13-15; Nair Decl. ¶ 21; O’Connor Decl. ¶ 9 & Ex. 3.)
    2 And Princess worked closely with CDC to mitigate risk and control the spread by
    3 implementing CDC-based protocols. (Supra p. 6; Tarling Decl. ¶¶ 38-39; Nair Decl.
    4 ¶¶ 22-23.) Plaintiff’s real complaint is that Princess did not foresee COVID-19’s
    5 presence, which even if true cannot support liability.
    6                3.    None of Plaintiff’s Evidence Establishes Notice
    7         Public health guidance. No alert or guidance from public health authorities
    8 issued before the February 21 cruise establishes actual or constructive knowledge.
    9 (See Tarling Dep. 44:8-45:20, 130:6-13, Hughes Decl., Ex. 3.) These sources pro-
   10 vided only general information about COVID but did not provide actual or construc-
   11 tive knowledge of the specific risk to Grand Princess. For example, the January 30
   12 statement from the WHO Director-General declaring COVID-19 a “public health
   13 emergency of international concern” did “not recommend any travel or trade re-
   14 striction based on the current information available” and highlighted that 99.9% of
   15 cases at the time had a direct link with China. (Tarling Decl. ¶ 14 & Ex. 4 at 2-3.)
   16 WHO’s general determination that COVID-19 posed international risk did not give
   17 rise to specific notice that COVID-19 was likely present on Grand Princess half a
   18 world away. Saltzstine, 2020 WL 8475998, at *3 (outbreak in Asia “could not have
   19 indicated to Defendant the need to implement more stringent safety protocols on the
   20 Grand Princess”). Again, at best, this type of source suggests foreseeability.
   21         Individuals with flu-like symptoms. Plaintiff theorizes that individuals exhib-
   22 iting “symptoms of Coronavirus” on the prior Grand Princess sailing should have
   23 alerted Princess that COVID-19 was aboard the vessel on February 21. (SAC ¶¶ 22-
   24 23.) This Court could not have been clearer in rejecting this theory: “knowledge that
   25 some passengers had COVID-19 symptoms is insufficient for Defendant to have
   26 been on notice that the ship had been contaminated with COVID-19.” Saltzstine,
   27 2020 WL 8475998, at *3. There is no evidence that in February, during the midst of
   28 the annual flu season, Princess should have known that a person in the United States
                                                  15
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 21 of 32 Page ID #:399




    1 exhibiting only flu-like symptoms likely had COVID-19, especially when CDC ad-
    2 vised otherwise and would not even offer testing for such persons. (Tarling Decl. ¶¶
    3 28-29.) Holding otherwise would require holding the screening guidelines uniformly
    4 recommended by government authorities unreasonably lax—a theory courts consist-
    5 ently reject. See McKee v. Cutter Lab’ys, Inc., 866 F.2d 219, 224 (6th Cir. 1989);
    6 Miles Lab’ys, 927 F.2d at 194.
    7         For this reason, the two passengers who sailed on the February 11 sailing and
    8 were diagnosed with COVID-19 after disembarkation, and after the February 21
    9 voyage was nearly complete, did not provide actual or constructive knowledge of
   10 COVID’s presence when Grand Princess set sail on February 21. (SAC ¶ 23.) One
   11 of these passengers never reported symptoms during the sailing; Princess first
   12 learned he was a suspected case from CDC on March 2. (Nair Decl. ¶ 17.) The sec-
   13 ond passenger reported flu-like symptoms to shipboard doctors on February 20. But,
   14 lacking recent travel in China or contact with a known or suspected case of COVID-
   15 19, this passenger did not meet the criteria for a suspected case under CDC guid-
   16 ance. (Nair Decl. ¶¶ 10-12 & Ex. A at 1-2.) So too for the ill crewmember who dis-
   17 embarked on February 29 (SAC ¶ 29), who lacked CDC’s necessary epidemiologi-
   18 cal link, had infections that seemed to explain observed symptoms, and ultimately
   19 tested negative for COVID on shore. (Nair Decl. ¶¶ 14-16 & Exs. D, E.)
   20         Princess’s warnings. Plaintiff suggests Princess on February 25 issued a
   21 warning to passengers from the February 11 sailing but neglected to send that warn-
   22 ing to passengers on the second sailing. (SAC ¶¶ 23, 29.) That allegation is simply
   23 untrue; Princess had no knowledge of any COVID cases related to Grand Princess
   24 at the time and, thus, sent no warning on February 25. (O’Connor Decl. ¶¶ 7-8.)
   25         Diamond Princess. Plaintiff relies on an outbreak on Diamond Princess, an-
   26 other vessel operated by Princess that had sailed in Asia. (SAC ¶¶ 8, 26.) That ves-
   27 sel departed from Yokohama, Japan on January 20 and disembarked a passenger on
   28 January 25 who tested positive for COVID-19 on February 1, leading to the vessel’s
                                                  16
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 22 of 32 Page ID #:400




    1 return on February 3 to Yokohama, where it was quarantined by the Japanese gov-
    2 ernment. (Tarling Decl. ¶ 18.) “The fact that a different ship, in another country, had
    3 experienced an outbreak could not have indicated to Defendant the need to imple-
    4 ment more stringent safety protocols on the Grand Princess.” Saltzstine, 2020 WL
    5 8475998, at *3. Again, this is consistent with the principle that courts assessing dis-
    6 ease outbreaks on cruise ships must evaluate notice on a vessel-by-vessel basis. Da-
    7 vis, 2017 WL 3057610, at *4; Tonelli, 428 F. Supp. 3d at 1320. And it accords with
    8 the undisputed facts in this case: given the understanding of COVID-19 as region-
    9 specific, there was no reason to believe that an outbreak on a vessel across the globe
   10 would replicate in North America, when there were zero known cases lacking that
   11 key epidemiological link. (Tarling Decl. ¶¶ 18-21 & Ex. 7.)3
   12         Even assuming Diamond Princess gave rise to notice regarding other vessels
   13 outside that geographic region, it is undisputed that the CDC and WHO had as much
   14 if not more knowledge as Princess about what transpired on the Diamond Princess.
   15 (Tarling Decl. ¶¶ 18-20.) Plaintiff concedes this, citing a February 18 CDC an-
   16 nouncement of travel restrictions for passengers who had disembarked Diamond
   17 Princess. (SAC ¶ 8.) Yet these authorities did not advise vessels outside Asia to
   18 cease sailing, nor advise that passengers should be required to wear masks or social
   19 distance; rather, Diamond Princess reinforced the view that COVID-19 was limited
   20 geographically to China. (Tarling Decl. ¶ 18.) In fact, the final passengers were not
   21
        3
   22     Although “evidence of [past] accidents that are substantially similar” can some-
        times support the existence of constructive knowledge, courts consistently demand a
   23   very high degree of similarity between the two incidents to create a factual dispute.
   24   Taiariol, 677 F. App’x at 601 (past incidents of falling on stairways not substantial-
        ly similar to tripping on particular object that caused plaintiff’s fall); see Samuels,
   25   656 F.3d at 954 (no constructive knowledge because no history of accidents at loca-
   26   tion where plaintiff injured). Otherwise, liability could be imposed based on a “gen-
        eral foreseeability theory of liability that has been roundly rejected by federal courts
   27   because it would essentially convert a carrier into an insurer.” Navarro v. Carnival
   28   Corp., 2020 WL 1307185, at *4 (S.D. Fla. March 19, 2020).

                                                  17
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.         2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 23 of 32 Page ID #:401




    1 disembarked from Diamond Princess by Japanese authorities until February 22, the
    2 day after the start of Grand Princess’s voyage at issue here. (Id. ¶ 19.) But because
    3 the Japanese government managed the shipboard quarantine, Princess had very little
    4 information about its strategy and efficacy. (Id.) And discussions with the Japanese
    5 government and other public health authorities regarding Diamond Princess resulted
    6 in a limited and still-evolving understanding about COVID-19’s transmission. (Id.
    7 ¶ 20.) Following Diamond Princess, Princess continued to implement policies based
    8 on WHO and CDC guidance, even exceeding that guidance by denying boarding to
    9 all individuals with any epidemiological risk factors even if they had no symptoms.
   10 (Id.) Princess cannot be liable for declining to do more than public health authorities
   11 that possessed as much or more information. Miles Lab’ys, 927 F.2d at 194.
   12         Information regarding risk of disease transmission on ships generally. Un-
   13 able to identify knowledge specific to Grand Princess, Plaintiffs rely on the notion
   14 that cruise ships generally are susceptible to disease outbreaks. (E.g., Tarling Dep.
   15 23:12-31:24, Hughes Decl., Ex. 3.) Generalized notice about what happens if diseas-
   16 es are present is insufficient as a matter of law because it has nothing to do with
   17 whether the particular disease was present. See Tonelli, 428 F. Supp. 3d at 1320; Ev-
   18 erett v. Carnival Cruise Lines, 912 F.2d 1355, 1358 (11th Cir. 1993) (liability can-
   19 not be based on mere “creat[ion] or maintain[ance] [of] premises,” without actual or
   20 constructive notice). CDC and other public health authorities knew about conditions
   21 on cruise ships and yet, even after Diamond Princess, did not recommend against
   22 sailing. Princess had no knowledge of a risk specific to Grand Princess.
   23            C. Even if Princess Had Notice of a Specific Risk-Creating Condition,
   24                Princess Undisputedly Was Not Negligent
   25         Plaintiff also has no evidence that Princess failed to exercise “reasonable care
   26 under the circumstances.” Samuels, 656 F.3d at 953.
   27         1. Recognizing the unfairness of liability based on hindsight, courts in cases
   28 involving new infectious diseases consistently grant summary judgment when the
                                                  18
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 24 of 32 Page ID #:402




    1 undisputed facts show that the defendant followed all government guidance applica-
    2 ble at the time. For example, many individuals who contracted HIV through blood
    3 transfusions during the early 1980s sued laboratories, blood banks, hospitals, and
    4 others alleging that these entities had negligently supplied blood infected with HIV.
    5 See, e.g., McKee, 866 F.2d at 220; Miles Lab’ys, 927 F.2d at 194; Zaccone v. Am.
    6 Red Cross, 872 F. Supp. 457, 458 (N.D. Ohio 1994). Plaintiffs claimed that those
    7 entities should have used mechanisms that would have more reliably excluded HIV-
    8 positive blood like antibody tests or questioning about donors’ sexual histories, Zac-
    9 cone, 872 F. Supp. at 460-61, processed blood in ways that kill the virus, McKee,
   10 866 F.2d at 224, or warned about the risk of transmission through blood, Miles
   11 Lab’ys, 927 F.2d at 194-95.
   12         Courts routinely granted summary judgment for defendants on these claims.
   13 In McKee, for example, a plaintiff who was infected before “the medical community
   14 reached a consensus that AIDS could be transmitted by blood and that HIV was
   15 identified as the AIDS-causing virus” relied on expert testimony stating that, with
   16 existing technology, “Defendant could have heat treated or otherwise produced
   17 [blood] to inactivate the AIDS virus.” Id. at 224. The Sixth Circuit found no triable
   18 issue of fact on that negligence claim. Notwithstanding “the tragic consequences,”
   19 “hindsight opinions as to its possible prevention, before the disease-causing virus
   20 and the efficacy of preventive measures were discovered, are not sufficiently proba-
   21 tive to preclude summary judgment.” Id. The Fourth Circuit agreed: “Hindsight
   22 opinions by appellant’s experts suggesting that more should have been done to pre-
   23 vent the transmission of what was then and now remains an enigmatic disease are
   24 insufficient ….” Miles Lab’ys, 927 F.2d at 193.
   25         The same principle applies here. See Thomas J. Schoenbaum, Admiralty &
   26 Maritime Law § 5:4 (6th ed. 2020) (“duly enacted laws, regulations, and rules” as
   27 well as “customs” are evidence of duty of care). Princess undisputedly adhered to
   28 government guidance in boarding passengers; screening for suspected cases; and re-
                                                  19
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 25 of 32 Page ID #:403




    1 sponding to passengers’ reporting of symptoms for a disease first discovered only
    2 two months earlier. Before implementing its boarding denial policy, Princess deter-
    3 mined that others “in the industry,” Miles Lab’ys, 927 F.3d at 193—cruise lines and
    4 air carriers—were not using additional forms of screening. (Tarling Decl. ¶ 26.)
    5 Once COVID-19 was suspected aboard, Princess re-routed to San Francisco and
    6 stayed in close communication with CDC as they worked to keep passengers safe
    7 until government authorities took over and directed disembarkation. Plaintiff’s at-
    8 tempt to establish liability in the face of this undisputed evidence boils down to por-
    9 trayal of copious government guidance as itself unreasonable, which they can do on-
   10 ly with the 20:20 vision of “hindsight.” Miles Lab’ys, 927 F.2d at 193.
   11         2. Plaintiff separately claims that Princess failed to “timely remove Michael
   12 Dorety from the ship” once he exhibited symptoms of COVID-19. (SAC ¶ 30.) But
   13 the undisputed facts establish that Princess exercised “reasonable care” in respond-
   14 ing to Mrs. Dorety’s reports of Mr. Dorety’s symptoms, evaluating Mr. Dorety’s
   15 condition, and, when his condition did not improve, promptly “sending [him] to a
   16 hospital with better medical care than the ship could provide.” Casorio v. Princess
   17 Cruise Lines, Ltd., 677 F. App’x 361, 362 (9th Cir. 2017). In particular, there is no
   18 dispute that in evaluating Mr. Dorety’s condition and in disembarking him, Princess
   19 acted consistently with the instructions of government officials managing the com-
   20 plex process of disembarking passengers. Plus, there is no evidence that Mr.
   21 Dorety’s disembarkation on March 10, rather than on March 9 when Mrs. Dorety
   22 first reported that he had a fever, caused his death ten days later on March 20.
   23         Mrs. Dorety testified that she first contacted shipboard medical officials about
   24 her husband’s condition on March 9, 2020. (Dorety Dep. 179:23-180:9, Hughes
   25 Decl., Ex. 4.) March 9 was the first day that Grand Princess was docked in Oak-
   26 land; that day, public officials began working with Princess to disembark all passen-
   27 gers. (Taylor Decl. ¶¶ 8-13.) As this general disembarkation process began, CDPH
   28 officials instructed Grand Princess medical staff to begin medically disembarking
                                                  20
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 26 of 32 Page ID #:404




    1 certain passengers. (Nair Decl. ¶ 29.) Because of the number of individuals with
    2 respiratory symptoms and the need to prioritize individuals with the most pressing
    3 medical concerns, state officials specifically instructed Princess not to medically
    4 disembark passengers presenting only fever and respiratory symptoms. (Id. ¶ 30.)
    5 Rather, Princess was directed to disembark only those passengers who exhibited
    6 symptoms more severe than a fever and mild respiratory symptoms. (Id.)
    7         Princess followed CDPH’s instructions. Mrs. Dorety describes calling medi-
    8 cal staff twice on March 9 to report that Mr. Dorety had a fever, but did not describe
    9 reporting shortness of breath or other more serious symptoms warranting immediate
   10 disembarkation. (Dorety Dep. 196:4-199:7, Hughes Decl., Ex. 4.) The next morning,
   11 Mrs. Dorety called Princess’s emergency line again and insisted that someone need-
   12 ed to come see Mr. Dorety. (Id. at 201:21-202:4.) By approximately 11:30am, Prin-
   13 cess had dispatched a staff member to the Doretys’ stateroom, who provided medi-
   14 cation and told Mrs. Dorety to call medical staff if Mr. Dorety’s condition did not
   15 improve. (Id. at 203:2-16.) Later that day, Mrs. Dorety called back to report that his
   16 condition had not improved; Princess medical staff then took Mr. Dorety to the
   17 ship’s medical center, and then promptly disembarked him, at which point he was
   18 transported by ambulance to a nearby hospital. (Id. at 209:6-10, 217:5-225:7.) When
   19 Mr. Dorety arrived at the hospital on March 10, he was alert, oriented, and able to
   20 follow instructions and provide his medical history, he had normal blood oxygen
   21 levels, a cough and high respiratory rate but reported no shortness of brief, and was
   22 in guarded but not critical or morbid condition. (Kimura Dep. 19:7-20:8, 28:15-
   23 29:16, 33:24-37:18, 41:11-44:4 56:4-57:12, Hughes Decl. Ex. 5.) Mr. Dorety died
   24 ten days after being hospitalized. (Pls.’ Initial Disclosures p.5, Hughes Decl., Ex. 6.)
   25         Even if Princess’s response could support liability under an ordinary standard
   26 of care—and it cannot—courts have refined the standard of care for shipowners fac-
   27 ing emergency situations like the one here. “A ship is not a floating hospital.” Bar-
   28 betta v. S/S Bermuda Star, 848 F.2d 1364, 1369 (5th Cir. 1988). It is sufficient for a
                                                  21
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 27 of 32 Page ID #:405




    1 carrier “to send [a passenger] to a hospital with better medical care than the ship
    2 could provide.” Casorio, 677 F. App’x at 362; Leftow v. Princess Cruise Line, Ltd.,
    3 2018 WL 6133714, at *2 (C.D. Cal. Jan. 11, 2018). And shipowners facing “a situa-
    4 tion of sufficient peril and immediacy” cannot be held liable for “ordinary … negli-
    5 gence.” Emps. Ins. of Wausau v. Suwannee River Spa Lines, Inc., 866 F.2d 752, 772
    6 (5th Cir. 1989). “The master of a vessel caught in an emergency where he is forced
    7 to choose between risky alternatives, is entitled to a wide range of discretion in de-
    8 ciding what to do, provided it is a reasonable exercise of current standards of nauti-
    9 cal knowledge and skill under the circumstances.” Esso Std. Oil S.A. v. S.S. Gasbras
   10 Sul, 387 F.2d 573, 580 (2d Cir. 1967). That is because “[t]he question of negligence
   11 must be resolved in light of the circumstances, and when faced with an emergency,
   12 negligence does not flow from mere errors in judgment.” M.P. Howlett, Inc. v. Tug
   13 Michael Moran, 425 F.2d 619, 623 (2d Cir. 1970) (no negligence despite testimony
   14 that, in retrospect, the shipowner did not take “the proper course of action”). “[A]
   15 finding of negligence” in such circumstances could “only be based on hindsight.” Id.
   16         These principles foreclose liability. When Grand Princess docked on March
   17 9, Princess faced an emergency situation that did not exist when it departed. Gover-
   18 nor Newsom on March 4 had declared a state of emergency, recognizing the need to
   19 control the spread of COVID-19 lest the state’s healthcare system be overwhelmed.
   20 (RJN, Ex. 1.) CDC on March 9 issued a No Sail Order restricting Princess’s ability
   21 to disembark Grand Princess in the interest of preventing transmission of the dis-
   22 ease. (Taylor Decl. ¶ 11 & Ex. 4.) The Unified Command effectively took over
   23 Grand Princess and implemented a staged process for disembarking passengers and
   24 crew that was unquestionably different from the ordinary process: Unlike the normal
   25 process, where all passengers would be disembarked within a few hours, health offi-
   26 cials needed to select subsets of passengers for disembarkation day by day, in a pro-
   27 cess that was not completed for nearly a full week. (Id. ¶¶ 5-13.)
   28         Reflecting the need to balance rapid disembarkation with the limited re-
                                                  22
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 28 of 32 Page ID #:406




    1 sources of public health agencies, medical professionals, and shoreside facilities,
    2 CDPH officials instructed Princess not to medically disembark passengers exhibit-
    3 ing only fever and respiratory symptoms. (Nair Decl. ¶ 30.) And Mrs. Dorety on
    4 March 9 describes reporting only the sorts of symptoms that public officials had in-
    5 structed did not warrant disembarkation. (Supra p. 21.) Once she reported that Mr.
    6 Dorety’s condition had not improved on March 10, Princess dispatched a medical
    7 official to the Doretys’ stateroom, where he was evaluated and disembarked within
    8 hours. (Id.) Princess’s response to these reports of symptoms—and disembarkation
    9 of Mr. Dorety within a day of his fever being reported—fell within the “wide range
   10 of discretion” that courts allow during emergencies. Esso Std. Oil, 387 F.2d at 580.
   11         Finally, there is no evidence that any delay in Mr. Dorety’s disembarkation
   12 caused his death. “Expert testimony is required to establish medical causation”
   13 where, as here, the condition is “not readily observable or susceptible to evaluation
   14 by lay persons.” Mann v. Carnival Corp., 385 F. Supp. 3d 1278, 1285 (S.D. Fla.
   15 2019); see Seaman v. Seacor Marine L.L.C., 326 F. App’x 721, 723 (5th Cir. 2009)
   16 (expert testimony required to prove that chemical exposure on ship caused injuries);
   17 Gabbard v. Linn-Benton Hous. Auth., 219 F. Supp. 2d 1130, 1133-39 (D. Or. 2002)
   18 (summary judgment where plaintiffs failed to present admissible expert evidence
   19 that they suffered from alleged injury). The only expert Plaintiff offers on this issue,
   20 Dr. Barry Fox, stops short of offering an opinion on causation. (Fox Rep. ¶ 3,
   21 Hughes Decl., Ex. 7.) Rather, Dr. Fox states only that Mr. Dorety “should have got-
   22 ten earlier medical attention between March 4th and March 9th” but admits that he
   23 “cannot guarantee” that Mr. Dorety “would have survived his COVID-19 illness”
   24 had he received treatment sooner. (Id. (emphasis in original).) Thus, there is no evi-
   25 dence Mr. Dorety would have experienced a different outcome if he had been evac-
   26 uated on March 9, when Mrs. Dorety first called to report he had a fever, as opposed
   27 to March 10, when he was evaluated, disembarked, and taken to the hospital.
   28         D.     Plaintiff’s Theory Would Upend Maritime Commerce and More
                                                  23
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.        2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 29 of 32 Page ID #:407




    1         The implications of Plaintiff’s arguments reinforce the principles of maritime
    2 law, and common sense, that support judgment. “[T]he protection of maritime
    3 commerce” is a “fundamental interest” of federal maritime jurisdiction and has cau-
    4 tioned against expansions of liability that “frustrate” this protective purpose. The
    5 Dutra Grp. v. Batterton, 139 S. Ct. 2275, 2287 (2019) (quotation marks omitted).
    6 Plaintiff’s theory would extend liability to any shipowner that operates in the face of
    7 any risk, no matter how slight and even if there is no evidence the shipowner knew
    8 that the risk was actually present on a particular ship. In a world with new diseases
    9 and variants, it would be impossible for businesses to operate without facing crip-
   10 pling liability for failing to predict outbreaks. The consequences would not be con-
   11 fined to novel diseases: Under Plaintiff’s view, businesses must close in response to
   12 every theoretical danger customers might face, even without information that the
   13 danger threatens that particular business. Businesses that do not simply shut down
   14 will have to issue “barrage[s]” of warnings about all the ways in which someone
   15 could “possibly” be injured. Miles Lab’ys, 927 F.2d at 194. And under Plaintiff’s
   16 theory that that Princess should have responded differently to Mr. Dorety’s condi-
   17 tion, the rapid decisions that shipowners make in emergencies will be scrutinized
   18 with the 20:20 vision of hindsight, with purported missteps leading to massive lia-
   19 bility. Maritime law, and common sense, foreclose this outcome.
   20      II. Plaintiff Seeks Two Categories of Damages that are Unavailable
   21         A. Plaintiff may not recover “damages for Mr. Dorety’s conscious pain and
   22 suffering and pain and mental anguish” before his death. (Pls.’ Initial Disclosures
   23 p.7, Hughes Decl., Ex. 6.) Even if Plaintiff were correct that California law, rather
   24 than the Death on the High Seas Act (DOHSA), governs her claims (see SAC ¶ 21),
   25 California law makes clear that a surviving plaintiff cannot recover for the dece-
   26 dent’s pre-death pain and suffering. Cal. Code Civ. Proc. § 377.34 (recoverable
   27 damages “do not include damages for pain, suffering, or disfigurement”); see, e.g.,
   28 Garcia v. Whitehead, 961 F. Supp. 230, 232 (C.D. Cal. 1997) (“California’s survi-
                                                  24
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.       2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 30 of 32 Page ID #:408




    1 vorship statute … specifically excludes damages for a decedent’s pain and suffer-
    2 ing”); Garcia v. Superior Ct., 42 Cal. App. 4th 177, 186-88 (1996).4
    3         B. Punitive damages are also foreclosed as a matter of law, for two reasons.
    4 First, punitive damages are categorically unavailable. There is no history in mari-
    5 time law of awarding punitive damages where, as here, the defendant’s conduct is
    6 no more than a failure to anticipate harm from a novel disease after following public
    7 health advice or even a delay in medically evacuating a passenger in emergency
    8 conditions. Batterton, 139 S. Ct. at 2278. The small number of maritime cases
    9 awarding passengers such damages involved intentional if not criminal conduct. See,
   10 e.g., Chamberlain v. Chandler, 5 F. Cas. 413 (C.C.D. Mass. 1823) (Story, J.) (per-
   11 mitting damages to “punish” shipowner where master’s conduct to female passenger
   12 included “habitual obscenity, harsh threats, and immodest conduct”); McGuire v.
   13 The Golden Gate, 16 F. Cas. 141 (C.C.N.D. Cal. 1856) (ship’s master transported
   14 passenger against his will to Hawaii at behest of vigilante group). Nothing in Prin-
   15 cess’s conduct comes close. Second, because Princess followed current public health
   16 advice in screening for COVID-19 at the time of sailing and in responding to the
   17 disease once likely cases were discovered on board, there is no evidence that Prin-
   18 cess’s conduct “demonstrates a reckless or callous disregard for the rights of others”
   19 or “shows gross negligence or actual malice or criminal indifference.” Archer, 2020
   20 WL 7314847, at *9 (quotation marks omitted).
   21                                     CONCLUSION
   22         The Court should grant judgment in favor of Princess.
   23   4
        If Mr. Dorety contracted COVID-19 over three nautical miles from U.S. shore,
   24 Plaintiff’s sole claim is under the DOHSA, which limits damages to “pecuniary loss
   25 sustained by the individuals for whose benefit the action is brought.” 46 U.S.C. §
      30303. DOHSA, like California law, forecloses recovery for pre-death pain and
   26 suffering. Dooley v. Korean Air Lines Co., 524 U.S. 116, 123 (1998). For purposes
   27 of this motion, Princess assumes DOHSA does not govern Plaintiff’s claim, given
      the apparent factual dispute about the location of the decedent’s contraction.
   28
                                                  25
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.      2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 31 of 32 Page ID #:409




    1 DATED: August 16, 2021            ARNOLD & PORTER
                                        KAYE SCHOLER LLP
    2
    3                               By: s/ Jonathan W. Hughes
                                        Jonathan W. Hughes (SBN: 186829)
    4
                                        Three Embarcadero Center, 10th Floor
    5                                   San Francisco, CA 94111
                                        Tel.: (415) 471-3100
    6
                                        Fax: (415) 471-3400
    7
    8                                   Angel Tang Nakamura (SBN: 205396)
                                        angel.nakamura@arnoldporter.com
    9                                   777 South Figueroa Street, 44th Floor
   10                                   Los Angeles, CA 90017
                                        Tel.: (213) 243-4000
   11                                   Fax: (213) 243-5999
   12
                                        Christopher M. Odell
   13                                   christopher.odell@arnoldporter.com
   14                                   Amanda S. Thompson
                                        amanda.thompson@arnoldporter.com
   15                                   700 Louisiana St., Suite 4000
   16                                   Houston, TX 77002
                                        Tel.: (713) 576-2400
   17                                   Fax: (713) 576-2499
   18
                                        (continued on next page)
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  26
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.     2:20-CV-03507-RGK-SK
Case 2:20-cv-03507-RGK-SK Document 65-1 Filed 08/16/21 Page 32 of 32 Page ID #:410




    1                                   MALTZMAN & PARTNERS, PA
    2
                                        s/ Jeffrey B. Maltzman
    3                                   Jeffrey B. Maltzman (SBN: 131758)
                                        Rafaela P. Castells (SBN: 290828)
    4
                                        Edgar R. Nield (SBN: 135018)
    5                                   Gabrielle De Santis Nield (SBN: 110930)
                                        681 Encinitas Blvd., Suite 315
    6
                                        Encinitas, CA 92024
    7                                   Tel.: (760) 942-9880
    8                                   Fax: (760) 942-9882
                                        jeffreym@maltzmanpartners.com
    9                                   edn@maltzmanpartners.com
   10                                   gabn@maltzmanpartners.com
                                        rafaelac@maltzmanpartners.com
   11
   12                                   Attorneys for Defendant
                                        Princess Cruise Lines, Ltd.
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  27
        DEFENDANT’S MEMO. OF PTS. & AUTHORITIES SUPP. MOT. SUMM. J.    2:20-CV-03507-RGK-SK
